Citation Nr: 1231516	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for injury, left little finger with fragmentation (left little finger disability).

2.  Entitlement to a compensable evaluation for compartment syndrome, right lower extremity (right lower extremity disability).

3.  Entitlement to a compensable evaluation for compartment syndrome, left lower extremity (left lower extremity disability).

4.  Entitlement to a compensable evaluation for inclusion cysts, bilateral inner thighs (bilaleral thigh disability).

5.  Entitlement to an initial evaluation in excess of 10 percent for herniated disc, T7-T8 prior to March 13, 2009 and in excess of 20 percent thereafter (the back disability).

6.  Entitlement to a compensable evaluation for residuals, right knee injury to include degenerative arthritis (the right knee disability).  
REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to August 1980 and from November 1982 to August 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran resides in the jurisdiction of the Reno, Nevada RO.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of increased ratings for residuals, right knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Injury of the left little finger with fragmentation is manifested by pain of the left little finger and without limitation of motion of any other digits of the hand or interference with the function of the left hand.  

2.  Compartment syndrome of the right lower extremity is manifested by normal sensation, normal deep tendon reflexes and without muscle or nerve impairment.

3.  Compartment syndrome of the left lower extremity is manifested by normal sensation, normal deep tendon reflexes and without muscle or nerve impairment.  

4.  Inclusion cysts, bilateral thighs involves less than 5 percent of the body or exposed areas and does not require treatment with immunosuppressive drugs or corticosteroids.  

5.  Prior to March 13, 2009, herniated disc of T7-T8 was manifested by painful motion with forward flexion to 90 degrees and did not require bedrest.

6.  From March 13, 2009 to February 9, 2010, herniated disc of T7-T8 was manifested by painful motion with radiating back and leg pain; there were no findings of forward flexion of 30 degrees or less or incapacitating episodes requiring bedrest.   

7.  Upon VA examination on February 9, 2010, the Veteran had forward flexion of the thoracolumbar spine of 35 degrees, with additional limitation of 30 degrees of flexion due to pain.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for injury of the left little finger have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5229 (2011).

2.  The criteria for a compensable evaluation for compartment syndrome of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5022 (2011).  

3.  The criteria for a compensable evaluation for compartment syndrome of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5022 (2011).    

4.  The criteria for a compensable evaluation for inclusion cysts, bilateral inner thighs, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).      

5.  Prior to March 13, 2009, the criteria for an initial evaluation in excess of 10 percent for herniated disc, T7-T8, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

6.  From March 13, 2009 to February 9, 2010, the criteria for an evaluation in excess of 20 percent for herniated disc, T7-T8, have not been met.  38 U.S.C.A. 
§§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

7.  As of February 9, 2010, the criteria for a 40 percent rating for herniated disc, T7-T8, were met.  38 U.S.C.A.  §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2011). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505   (2008) 

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Left little finger

Injury of the left little finger with fragmentation is currently evaluated as non-compensable according to Diagnostic Codes 5229 and 5227.

Diagnostic Code 5227 provides that a non-compensable evaluation is assignable for unfavorable or favorable ankylosis of the ring or little finger.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2011).    

Diagnostic Code 5229 pertains to limitation of motion of the index or long finger.  A non-compensable evaluation is assignable with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  The non-compensable evaluation applies for either the major or minor hand.  

A 10 percent evaluation is assignable under Diagnostic Code 5229 (for both the major and minor hand) where there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.   See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2011). 

A Note provides that it should also be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

Amputation of the little finger is evaluated according to Diagnostic Code 5156.  A 10 percent rating is assignable without metacarpal resection, at proximal interphalangeal joint or proximal thereto, whether major of minor.  A 20 percent rating is assignable with metacarpal resection, at proximal interphalangeal joint or proximal thereto.  

The Veteran had a VA examination in October 2006.  The VA examiner noted that the claims file was reviewed.  The Veteran reported that he hurt his left little finger when he disclocated it while playing basketball in the service.  The finger was reduced manually.  The Veteran reported that it was taped to his ring finger for a few weeks and eventually left alone.  He reported that it continued to bother him.  At times, it would ache a little bit in the first interphalangeal joint, and he noticed that gripping things hard would reproduce that pain.  It had not caused him any other significant problems.  It was noted that his work was mainly desk work, and he is right handed.  He throws a ball and writes with his right hand, and so his left finger injury had not been detrimental to his daily living, except that he avoided gripping hard with the finger sometimes.  He had never taken any medication for it.  

On physical examination, the left finger appeared a little knobby at the first interphalangeal joint.  The Veteran had good range of motion of the finger without pain, but it was a little weaker than the right side when he tried to oppose the thumb and the tip of the left little finger.  He had good grip, and the range of motion of his fingers was only mildly affected.  At the metatarsal phalangeal joint, he could flex to 76 degrees.  There was no pain at the first interphalangeal joint 77 and at the second interphalangeal joint 80 degrees.  There was no instability of any of the joints.  

The Board concludes that the criteria for a compensable rating for injury of the left little ringer are not met.  The VA examination indicates the Veteran has good range of motion of the little finger, with the range of motion of his other fingers is only mildly affected and has good grip with the left hand.  

The Veteran's left little finger disability has not resulted in limitation of motion of any fingers or affected the overall function of the hand.  Thus, a higher rating is not warranted based upon limitation of motion of other digits or interference with overall function of the hand which would warrant an evaluation as amputation of the left little finger.  The evidence does not show that the Veteran's left little finger disability results in limitation of function that is comparable to amputation of the left little finger.  Accordingly, the Board finds that an evaluation under Diagnostic Code 5156 is not warranted.  

Based upon the foregoing, the Board concludes that there is a preponderance of the evidence against the claim for a compensable rating for injury of the left little finger.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  However, because there is not an approximate balance of positive and negative evidence of record, reasonable doubt may not be resolved in the Veteran's favor.  Rather, as there is a preponderance of the evidence against the Veteran's claim, the appeal must be denied.     



Right and left lower extremities

Compartment syndrome of the right lower extremity is assigned a non-compensable rating under Diagnostic Code 5022.  A non-compensable rating is also assigned for the left lower extremity pursuant to Diagnostic Code 5022. 

Diagnostic Code 5022 provides that the diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts as arthritis, degenerative, except for gout, which will be rated under diagnostic code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5022 (2011).  

The Veteran had a VA examination in October 2006.  The examiner indicated that the claims file was reviewed.  The Veteran reported that he had a right knee injury while playing football in service.  The Veteran reported that there was a torn ligament, and it was operated on with a fiberscopic approach.  Following that, he was treated on crutches and then rehabilitation and resumed normal activity.  He reported that it did not really bother him significantly in terms of pain.  He did not use any assistive devices.  He was not taking medicine for it.  

The Veteran reported that, before moving to Alaska, he was doing survey work in North Carolina and Florida and that his right knee would sometimes give out when he was on uneven ground surveying property.  It did not really hurt, and he did not drop.  He reported that he is careful to carry a staff or rod in order to catch himself in case his knee gives out.  It was noted that running is out of the question.  The Veteran reported that he had not been running much in the past 15 years and had no more instability of the knee.  

The Veteran reported that he cut back running in the early 1990's because of pain and numbness and burning dysthesias in both legs and feet.  

In this regard, it is important to note that this statement from the Veteran's actually provides highly probative evidence against his own claim.  The ability to "not run" does not impact that Veteran's ability to be employed (which, in most professions, does not involve running, and employment, or limits on employment, is the key issue). 

The discomfort started out just on the anterior aspect of the lower legs and down over the dorsum of the foot.  However, as time went on, the Veteran said he had burning discomfort involving the whole legs below the knees.  He reported that this occurs if he stands too long, and his feet go numb.  He reported that if he was running, it would bother him so that he would have to stop.  If he is just standing, he shifts around.  If his feet go numb when sitting, he wiggles his toes up and down and moves his feet around until the numbness dissipates.  He had never taken medication for it.  The examiner noted that it was thought to be a compartment syndrome involving both lower extremities.  

Upon examination of the lower legs, the coloring was normal.  There were small scars taking on a little bit of a tan discoloration from superficial abrasions throughout the years.  He had some hair on the dorsum of his toes, but the nails are thickened.  There did not appear to be a fungus infection.  His legs from the knees down were a little fat, but there was no pitting edema and no pain or tenderness  to palpation over the anterior compartments on either leg.  He had full range of motion of the ankles.  The sensation in his legs below the knees was normal to light touch.  He was able to walk on his toes or his heels and had a negative Romberg.  Deep tendon reflexes were normal and symmetrical in the knees and ankles, providing highly probative objective evidence against his own claim.  

The examiner diagnosed compartment syndrome of both lower extremities.  The examiner noted that the legs below the knees are fat and firm and had normal strength and no demonstrable loss of sensation, although he complained of dysesthesias and numbness in his legs.  The examiner stated that this seemed to be bothering him more than any of the other problems.  The Veteran notices it if he sits too long, stands too long, tries to march far or to go up more than 7 or 8 steps.  

VA outpatient records dated in May 2007 reflect that the Veteran complained of pain and tightness in both lower legs, extending to the posterior thighs and associated with foot numbness.  A physician noted that the Veteran was diagnosed with compartment syndrome while in the Navy.  He stated that it occurred after he was put on an exercise program due to being overweight.  The diagnosis was confirmed by pressure testing in the compartments using wicks.  It was noted that the Veteran lives in transitional housing and has to walk a lot.  His pain starts after he walks less than 100 feet.  It occurs first in his extensor longus digitorum muscles and progresses to numbness of the feet and toes.  His lower legs become tight and hard.  The pain then goes to his calves and into his posterior thighs.  On exam, the pain was 2/10.  At worst, it was 8/10.  When his feet are numb, he walks slowly with a flat-footed stomping type of gait.  Standing did not produce symptoms.  The pain was alleviated by sitting for 15 to 20 minutes.  Assessment was suspected compartment syndrome.  

A June 2007 VA treatment record reflects that exercise ABI results were discussed with the Veteran.  There was evidence of at least a mild degree of arterial obstructive disease of the lower extremities bilaterally, and segmental pressure measurements indicated that this likely represents superficial femoral disease.  

A radiology report from Providence Medical Center, dated in June 2007, noted a history of compartment syndrome and pain.  The report stated that only mild superficial femoral artery disease was present with only mild superficial femoral artery stenosis.    

Upon VA examination in February 2010, the Veteran complained of moderately bothersome chronic pain in the lower legs which was about equal on the right and the left.  He reported that the last bad episode of pain at each lower leg was in June 2009.  Upon physical examination, both lower legs were normal.  The muscular tissues were nontender. 

Based upon the foregoing, the Board finds that a compensable rating is not warranted for compartment syndrome of either lower extremity.  The above evidence establishes that compartment syndrome is manifested by subjective complaints of pain, tightness and numbness of both lower legs.  Objective findings show that the lower legs are normal, with no edema and normal coloring.  The reflexes in the knees and ankles are normal and symmetrical.  

The Board finds that the criteria for a compensable rating for compartment syndrome of the right lower extremity are not met.  Compartment syndrome does not result in limitation of motion of the legs or ankles.  Accordingly, a compensable rating is not assignable under Diagnostic Codes 5256, 5260, 5261, 5270 or 5271.

The record does not show impairment of the muscles of the lower legs associated with compartment syndrome.  Therefore, a higher rating is not assignable under Diagnostic Codes 5310, 5311 or 5312.  

There is no evidence of nerve impairment of the lower legs.  Accordingly, the Board finds that a compensable rating is not warranted under the rating codes pertaining to impairment of the peripheral nerves.

The Board has also considered the Veteran's complaints of pain regarding his compartment syndrome of the lower extremities.  The Veteran is competent to describe his symptoms, and the Board finds his report credible.  However, the Board finds that the objective medical findings regarding his disability do not support the assignment of higher ratings.  

In sum, the evidence of record does not support a compensable rating for compartment syndrome of either lower extremity.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  However, because there is not an approximate balance of positive and negative evidence of record, reasonable doubt may not be resolved in the Veteran's favor.  Rather, as there is a preponderance of the evidence against the claim, the appeal must be denied.   

Inclusion cysts, bilateral thighs

Inclusion cysts, bilateral thighs are rated by analogy to dermatitis or eczema under Diagnostic Code 7806. 

Under that diagnostic code, a 0 percent evaluation is assignable where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assignable where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent , but less than 20 percent, of exposed areas are affected, or with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

In October 2006, the Veteran had a VA examination.  The examiner indicated that the claims file was reviewed.  The Veteran complained of a problem with recurrent infections of the inner aspects of both the thighs and the perineal area.  It was noted that these were boils.  There would frequently be three or four of them scattered over both inner thighs and even the scrotum.  These will eventually rupture and drain purulent material.  The last time such a boil appeared, he went to Elmendorf Air Force Base Hospital, where he was examined and treated with antibiotics.  The emergency room physicians offered incision and drainage which the Veteran declined but did take the antibiotics for a couple of weeks.  He had finished that course, and his cysts were all cleared up.  He had no active sores now.  When present, they involve less than one percent of body area in a 12-month period.  It was noted that the boils erupt 4 or 5 times requiring days of antibiotic treatment each time.  There had been no side effects from the treatment.  There were no systemic symptoms with eruptions or treatments.  

The examiner diagnosed recurrent inclusion cysts involving the inner aspects of both legs in the perineal area, currently quiescent.  The examiner indicated that these sores have continued to break out  since the mid-1970's during his first enlistment in service.  

A VA outpatient treatment record dated in November 2007 shows that the Veteran reported a long history of inclusion cysts.  The Veteran had 7 cysts in varying stages on his body (2 left axilla, 2 left lower abdomen, 2 right lower abdomen and  1 mildly inflamed on his left posterior thigh which had a small pustule.  None were greater than 1 centimeter in diameter, and most were less than 5 millimeters.  Keflex and antibacterial soap were prescribed.  

The evidence establishes that inclusion cysts affect less than one percent of the entire body.  The Veteran has at times required treatment with antibiotics, but he has not been treated with corticosteroids or other immunosuppressive drugs.  The evidence does not show that inclusion cysts involves at least 5 percent of either the Veteran's entire body or exposed areas.  There is also no evidence showing that the Veteran has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more in a one-year period.   Therefore, a compensable rating is not warranted under Diagnostic Code 7806.  

The Board has also considered the diagnostic codes governing scars, specifically Diagnostic Code 7802, pertaining to scars, not of the head face or neck that are superficial or nonlinear.  A compensable evaluation is not warranted under this provision, as the evidence does not show that the Veteran has scars, other than the head, face, or neck, that are 144 square inches or greater in area.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).  

Based upon the foregoing, the Board concludes that there is a preponderance of the evidence against the claim for a compensable rating for inclusion cysts, bilateral thighs.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  However, because there is not an approximate balance of positive and negative evidence of record, reasonable doubt may not be resolved in the Veteran's favor.  Rather, as there is a preponderance of the evidence against the Veteran's claim, the appeal must be denied.   

Herniated disc, T7-T8 

Herniated disc of T7-T8 is evaluated under Diagnostic Code 5243. 

The rating code provides that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below) or under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243.  For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1. 

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is assignable with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In this case, a 10 percent rating has been assigned for herniated disc, T7-T8 for the time period prior to March 13, 2009.  A 20 percent rating has been assigned from March 13, 2009.  

Upon VA examination in October 2006, the Veteran reported that he developed severe back pain in the 1980's.  The pain was high up in his back.  Eventually, an MRI was done, which showed a ruptured disk at T7-T8.  It was herniated.  The examiner stated that he is not sure it was ruptured.  The Veteran reported that the surgeon he talked to suggested surgical treatment, but he declined that.  The Veteran reported that he does not take any medication for his back, and that it does not really interfere with his activities.  He reported that he have twinges of pain in his back if he held something at arm's length and twisted it.  He had never been on bedrest because of his back problems.  He reported no significant flare-ups of pain in the back.  He had not missed any time from work due to this problem.  

Upon physical examination, the Veteran's back looked and felt normal.  There was no tenderness to palpation.  The Veteran could rotate the thoracolumbar spine to the right or left at 30 degrees without pain.  Flexing right laterally was also to 30 degrees.  Flexing to the left was also 30 degrees, but he Veteran had some pain in his upper back when flexing to the left.  With repetitive motion, the pain was a little worse.  The examiner indicated that it did not change the range of motion.  Forward flexion was a full 90 degrees without pain.  Extension was 32 degrees without pain, and repetition did not produce any pain or significant change in range of motion, providing evidence against this claim.  

A VA treatment record dated in June 2009 reflects that the Veteran complained of back pain.  He reported that he had radiation to the anterior aspect of the right thigh with a burning, numbing sensation.  

In July 2009, the Veteran was seen in the emergency room with a complaint of severe back pain.  It was noted that the Veteran was seen in the emergency room two weeks prior  and had an MRI showing central canal stenosis at L3-L4 and neuroforaminal stenosis from L2-L3 through L5-S1 as well as broad based disk bulges.  He reported that he had been taking painkillers at home but had progressively worsening back pain to the point that he was unable to function for the past two or three days.  

Private neurological treatment records dated in September 2009 note lumbar radiculopathy, primarily sensory radiculopathy with no significant weakness.

The Board notes  that service connection has been granted for radiculopathy of the right lower extremity, and the evaluation of that disability is not presently before the Board.  

Upon VA examination in February 2010, the Veteran reported that his upper back was okay.  The mid back had moderate pain, and the low back had rather severe, chronic pain.  The Veteran reported that the back pain radiated into the anterior and posterior portions of the right hip. 

Upon physical examination, back motion was somewhat limited.  The Veteran had flexion from 0 to 35 degrees.  He had extension from 0 to 5 degrees and rotation from 0 to 5 degrees.  He had lateral bending from 0 to 5 degrees.  Rotation and lateral bending were the same for the right and left.  There was back pain over the full motion.  There was some muscle spasm in the back.  There was tenderness at L5.  Alignment of the spine was very good.  Prolonged bed rest was not being utilized.   

The examiner addressed the DeLuca factors.  The examiner stated that decreasing the range of motion of the back by 30 degrees represents the chronic back symptoms.  

The Board finds that a rating in excess of 10 percent is not warranted for the time period prior to March 13, 2009.  The evidence prior to March 13, 2009, including consideration of the DeLuca criteria, does not show that herniated disc, T7-T8 was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examination reports during this time period showed that the Veteran did not require bedrest for his back disability.

The Board finds that a 40 percent rating is warranted from February 9, 2010.  This is based upon the VA examination of that date which indicated that the Veteran had forward flexion of  35 degrees.  The Board finds that a rating in excess of 40 percent is not assignable.  The examination findings and treatment reports do not show  unfavorable ankylosis of the entire thoracolumbar spine, nor is there evidence of incapacitating episodes having a total duration of 6 weeks during a 12 week period.  Accordingly, a 40 percent rating, but no higher, is warranted from February 9, 2010.  

Extraschedular considerations

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).  

In this case, the Veteran is unemployed and has been assigned a total disability rating based upon individual unemployability (TDIU).   The Board concludes that the Veteran's disability level is adequately contemplated by the assigned ratings.   

Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the notice requirement was fulfilled by a November 2006 letter which advised the Veteran of the elements required to substantiate his increased rating claims.  This letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations.   The examinations are adequate for rating purposes. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A compensable evaluation for injury, left little finger with fragmentation, is denied.

A compensable evaluation for compartment syndrome, right lower extremity, is denied.

A compensable evaluation for compartment syndrome, left lower extremity, is denied.

A compensable evaluation for inclusion cysts, bilateral inner thighs, is denied.

An initial evaluation in excess of 10 percent for herniated disc, T7-T8 prior to March 13, 2009 is denied.  

From March 13, 2009 to February 9, 2010,  an evaluation in excess of 20 percent for herniated disc, T7-T8 is denied.  

A 40 percent rating is granted for herniated disc, T7-T8 from February 9, 2010, subject to regulations governing the payment of monetary benefits.


REMAND

Additional development is necessary with respect to the claim for an increased rating for a right knee disability.  

The record shows that, upon VA examination in October 2006, the Veteran denied instability of the knee.  Subsequently, upon VA examination in February 2010, the Veteran reported weakness and collapsing of his knee.  The February 2010 examination report noted instability, but the examiner did not indicate whether instability is mild, moderate or severe.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examination report does not contain sufficiently detailed findings regarding the degree of instability of the knee, it is not adequate for rating purposes.  

Accordingly, a new examination is warranted to assess the severity of the Veteran's right knee disability.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his right knee.  The claim folder should be provided for the examiner's review in conjunction with the examination.  Any indicated tests or studies (specifically including ranges of motion, including any additional limitations due to pain/use) should be completed.  The examiner should identify any subluxation and/or instability of the knee.  If there is subluxation or instability present, the examiner should indicate whether it is mild, moderate or severe.  The examiner must explain the rationale for all opinions given. 

2.  Following the requested development, the Veteran's claim should be readjudicated based upon all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an applicable opportunity to respond. The case should then be returned to the Board.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


